1

2

3

4                                      UNITED STATES DISTRICT COURT

5                                 EASTERN DISTRICT OF CALIFORNIA

6

7     COLIN M. RANDOLPH,                              Case No. 1:16-cv-01528-DAD-EPG (PC)
8                         Plaintiff,
                                                      ORDER RE: PLAINTIFF’S REQUEST FOR
9             v.                                      STATUS OF SCHEDULING ORDER
10    R. LOZOVOY,                                     (ECF NO. 69)
11                        Defendant.
12

13          Colin Randolph (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

14   with this civil rights action filed pursuant to 42 U.S.C. § 1983.

15          On November 12, 2019, Plaintiff filed a request for status of scheduling order. (ECF No.

16   69). Plaintiff states that he contacted custodial staff regarding the Telephonic Trial Confirmation

17   Hearing that was scheduled for November 4, 2019, but was told that nothing was scheduled.

18   Plaintiff asks for a status update as it pertains to the Telephonic Trial Confirmation Hearing.

19          On October 11, 2019, the Court continued the Telephonic Trial Confirmation Hearing to

20   November 18, 2019, at 1:30 p.m. (ECF No. 64). The Telephonic Trial Confirmation Hearing

21   will be held on this date.

22
     IT IS SO ORDERED.
23

24      Dated:     November 14, 2019                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
1

2

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     2
